ITEMID: 001-100832
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: LOSKA v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Ján Šikuta;Ledi Bianku;Nebojša Vučinić;Nicolas Bratza;Päivi Hirvelä
TEXT: The applicant, Mr Pavol Lóška, is a Slovakian national who was born in 1937 and lives in Michalovce. The respondent Government were represented by their Agent, Ms A. Poláčková, who was succeeded in that function by Ms M. Pirošíková.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant receives an old-age pension. At the same time, he is still economically active as a self-employed entrepreneur. He has an ongoing dispute with the Social Security Administration (SSA) concerning the contributions he is required to make to the social security funds in his capacity as a pensioner who is self-employed.
On 10 February 1999 the SSA quashed two decisions of 26 November 1998 and took four separate new decisions ordering the applicant to pay contributions for 1998 and 1999 and financial penalties for late payment of contributions for those years. The applicant's appeal was unsuccessful and the decisions were upheld by the SSA appellate body on 8 April 1999.
Although the applicant could have challenged the decisions of 10 February 1999 by way of an administrative-law appeal to the courts, he did not do so. He nevertheless lodged an unsuccessful request, which had no suspensive effect, for a review by the public prosecution service, which was at the latter's discretion. The decisions of 10 February 1999 thus became final and binding.
The SSA subsequently commissioned a judicial enforcement officer (súdny exekútor) to enforce the amounts due. The enforcement was authorised by the Michalovce District Court (Okresný súd) on 14 March 2000. The enforcement was to be carried out in the form of deductions from the applicant's old-age pension.
On 18 April 2000 the applicant challenged the enforcement by way of an appeal (námietka). He contended mainly that the decisions of 10 February 1999 had been flawed by numerous mistakes in calculation and formal irregularities.
On 2 January 2001 the SSA quashed the decisions of 10 February 1999 upon an extraordinary review outside the framework of the appellate procedure in so far as they concerned the contributions and penalty for the year 1998. The SSA informed the judicial enforcement officer accordingly and advised him that all that remained to be enforced were the decisions concerning the contributions and penalty for 1999.
On 26 November 2002 the District Court dismissed the applicant's enforcement appeal, observing that it was aimed at substantive elements of the enforced decisions while the review of such elements fell within the framework of the appellate procedure and outside the scope of the enforcement procedure. No mention was made of the decision of 2 January 2001 to quash the decisions of 10 February 1999 concerning the year 1998.
The written version of the decision of 26 November 2002, which was not subject to appeal, was mislaid and only came to the attention of the judicial enforcement officer on 27 August 2004.
Meanwhile, on 7 May 2003, the Constitutional Court (Ústavný súd) had declared the applicant's complaint under Article 127 of the Constitution that the decision of 26 November 2002 was arbitrary, unfair and wrong and that the procedure leading to it was unfair, inadmissible on account of the lack of legal representation, which was mandatory. The Constitutional Court took that decision having previously dismissed the applicant's request for legal aid on the ground that his complaint had no prospect of success.
By 3 August 2004 the applicant had paid the entire amount due under all the decisions of 10 February 1999. The amount corresponding to the decisions concerning the year 1998 was later returned to him. Consequently, the enforcement proceedings were discontinued on 7 September 2004.
